Name: Council Regulation (EEC) No 1984/86 of 24 June 1986 amending Regulation (EEC) No 1578/72 laying down general rules for fixing reference prices and for determining free-at-frontier offer prices for hybrid maize for sowing
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  plant product
 Date Published: nan

 28 . 6 . 86 Official Journal of the European Communities No L 171 /3 COUNCIL REGULATION (EEC) No 1984/86 of 24 June 1986 amending Regulation (EEC) No 1578/72 laying down general rules for fixing reference prices and for determining free-at-frontier offer prices for hybrid maize for sowing THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 6 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 1 of Regulation (EEC) No 1355/86 amended Article 6 of Regulation (EEC) No 2358/71 by providing that a reference price must also be determined for hybrid grain sorghum ; whereas Regulation (EEC) No 1578/72 (3), should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 In the title and Article 1 of Regulation (EEC) No 1578/72, 'for sowing' is replaced by 'and hybrid grain sorghum for sowing'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1986 . For the Council The President G. BRAKS (') OJ No L 246, 5 . 11 . 1971 , p . 1 . 0 OJ No L 118, 7. 5 . 1986, p. 1 . 0 OJ No L 168 , 26 . 7 . 1972, p . 1 .